TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00436-CR


Robert Hernandez, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NO. 55790, HONORABLE C. W. DUNCAN, JR., JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's appointed counsel has filed a motion to withdraw this appeal, but the
motion is not personally signed by appellant.  See Tex. R. App. P. 44.2(a).  Counsel was advised of
this defect but did not respond.  Meanwhile, the reporter's record is overdue, and the reporter has
advised the Court that counsel told her that no record will be needed.
The appeal is abated and the cause is remanded to the district court.  Upon remand,
the court shall conduct a hearing to determine whether appellant desires to prosecute this appeal. 
Tex. R. App. P. 37.3(a)(2).  If appellant wishes to pursue the appeal, the court shall order the prompt
preparation of the reporter's record.  Copies of all findings and orders and a transcription of the court
reporter's notes from the hearing hereby ordered, shall be forwarded to the Clerk of this Court for
filing no later than January 7, 2005.  The time for filing the complete reporter's record is extended
to January 21, 2005.
It is ordered this day of December 7, 2004.

Before Justices Kidd, Patterson and Puryear
Do Not Publish